        Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF VERMONT

RICHARD WEST and JOSEPH
BRUYETTE, individually and on
behalf of a class of similarly situated
persons;

       Plaintiffs,

       v.


MICHAEL SMITH, Vermont Secretary              CIVIL ACTION NUMBER:
of Human Services; the Vermont                2:19-cv-81
Deputy Secretary of Human Services;
JAMES BAKER, Vermont Department
of Corrections Commissioner; and the
Vermont Department of Corrections
Health Services Director, in their
official capacities; and CENTURION
OF VERMONT, LLC,

       Defendants.



   DEFENDANT CENTURION OF VERMONT, LLC’S UNOPPOSED
MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

      Defendant Centurion of Vermont, LLC (“Centurion”) requests that this Court

dismiss the claims against Centurion without prejudice due to lack of subject matter

jurisdiction. Centurion is no longer the contract healthcare provider for the Vermont

Department of Corrections (“VDOC”) and, as a result, the claims against it are moot.

      Centurion has conferred with counsel for Plaintiffs and all other defendants,

and none of the other parties in this suit opposes Centurion’s motion to dismiss.




                                          1
        Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 2 of 6




                                  BACKGROUND

      On May 21, 2019, Plaintiffs Richard West and Joseph Bruyette filed this suit

against Centurion and various Vermont state officials seeking a determination that

those parties were deliberately indifferent to the serious medical needs of inmates

who have chronic Hepatitis C (“HCV”). See generally ECF No. 1 (Complaint).

Plaintiffs seek declaratory and injunctive relief pursuant to the Eighth and

Fourteenth Amendments, 42 U.S.C. § 1983, and the Americans with Disabilities Act.

Id. at 44; see also ECF No. 56 (Order) (“The Complaint seeks declaratory and

injunctive relief so that class members can begin receiving appropriate care.”).

      When the suit was filed in May 2019, Centurion was the contract healthcare

provider for the Vermont Department of Corrections (“VDOC”). As the contract

healthcare provider, Centurion provided medical services to prisoners and detainees

in VDOC’s custody. Centurion’s contract with VDOC expired on June 30, 2020, and

VDOC elected to contract with a different healthcare provider. Effective July 1, 2020,

VitalCore Health Strategies (“VitalCore”) has replaced Centurion as the contract

provider of healthcare services for VDOC.

      As of today, Centurion is no longer the contract healthcare provider and no

longer able to provide care or treatment to prisoners and detainees in VDOC’s

custody. Centurion is therefore unable to implement any injunctive or declaratory

relief that might be ordered by this Court. Plaintiffs’ claims against Centurion are

now moot, and Centurion should be dismissed from this suit without prejudice.




                                          2
         Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 3 of 6




                                     ARGUMENT

      A motion to dismiss for lack of subject matter jurisdiction under 12(b)(1) “may

be raised by a party, or by a court on its own initiative, at any stage of the litigation.”

Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006); see also Fed. R. Civ. P. 12(h)(3) (“If

the court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.”).

      “Under Article III of the Constitution, federal courts may adjudicate only

actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S.

472, 477 (1990).   An action is no longer a “case” or “controversy” under Article III,

and subsequently becomes moot “when the issues presented are no longer live or the

parties lack a legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc.,

568 U.S. 85, 91 (2013) (internal quotations omitted). “A case is moot if our decision

will neither presently affect the parties’ rights nor have a more-than-speculative

chance of affecting them in the future.” Delaware Riverkeeper Network v. New York

State Dep’t of Envtl. Conservation, 788 F. App’x 65, 66 (2d Cir. 2019) (citing Guedes

v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 920 F.3d 1, 12 (D.C. Cir. 2019)).

      Under Article III, if a case becomes moot at any point during the pendency of

an action, a federal court lacks subject matter jurisdiction and dismissal is

appropriate. Deeper Life Christian Fellowship, Inc. v. Sobol, 948 F.2d 79, 81 (2d Cir.

1991); see also Browning Debenture Holders’ Comm. v. DASA Corp., 524 F.2d 811,

817 (2d Cir. 1975) (explaining that when “the remedy sought is a mere declaration of

law without implications for practical enforcement upon the parties, the case is




                                            3
         Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 4 of 6




properly dismissed”).

      The Second Circuit has recognized that, once an inmate is released or

transferred from a facility, his claims for declaratory and injunctive relief against

officials at that facility become moot. Salahuddin v. Goord, 467 F.3d 263, 272 (2d

Cir. 2006); Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996). After the transfer

occurs, the officials at the transferring facility are no longer able to afford the inmate

any injunctive or declaratory relief.     See id.; accord Hutt v. Hofman, 2009 WL

2601927, at **8-9 (D. Vt. Aug. 18, 2009) (dismissing declaratory relief claims without

prejudice after inmate was transferred to another facility). The same legal principle

applies here.

      As of July 1, 2020, Centurion is no longer contractually responsible for the

provision of medical services to inmates at VDOC facilities, including the named

plaintiffs and class members. Due to the expiration of its contract, Centurion has no

power to implement any declaratory or injunctive relief that the Court may order. In

these circumstances, where a contract healthcare provider is replaced during the

pendency of a prospective-relief lawsuit, the claims against the previous provider

should be dismissed as moot. See Scott v. Clarke, 2013 WL 5532685 (W.D. Va. Oct.

4, 2013) (dismissing prisoner’s declaratory and injunctive relief claims against former

healthcare contractor as moot after contract with corrections agency expired).

      Plaintiffs’ claims against Centurion are now moot, dismissal of Centurion

without prejudice is appropriate.




                                            4
        Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 5 of 6




                                  CONCLUSION

      For the foregoing reasons Centurion of Vermont, LLC requests this Court to

grant its motion and dismiss Centurion as a party to this suit.

                                              Respectfully Submitted,

                                              CENTURION OF VERMONT, LLC

                                       By:    /s/ Pamela L.P. Eaton
                                              Steven J. Soule, Esq.
                                              Pamela L.P. Eaton, Esq.
                                              PAUL FRANK + COLLINS P.C.
                                              PO Box 1307
                                              Burlington, VT 05402-1307
                                              (802) 658-2311
                                              SSoule@pfclaw.com
                                              PEaton@pfclaw.com

                                              Michael Bentley, Esq.
                                              Molly Walker, Esq.
                                              Bradly Arant Boult Cummings LLP
                                              188 E Capitol Street, Suite 1000
                                              Jackson, MS 39201
                                              (601) 948-8000
                                              mbentley@bradley.com
                                              mmwalker@bradley.com

                                              Attorneys for Centurion of
                                              Vermont, LLP




                                          5
            Case 2:19-cv-00081-wks Document 76 Filed 07/01/20 Page 6 of 6




                             CERTIFICATE OF SERVICE

         I hereby certify that I have filed the foregoing via the Court’s e-filing (CM/ECF)

system, which will deliver a copy by electronic mail to all counsel of record.


         Dated: July 1, 2020               /s/ Pamela L.P. Eaton
                                           Stephen J. Soule, Esq.
                                           Pamela L. Eaton, Esq.
                                           PAUL FRANK + COLLINS PC
                                           One Church Street, P.O. Box 1307
                                           Burlington, VT 05402-1307
                                           Telephone: 802.658.2311
                                           Fax:         802.658.0042
                                           E-mail:      ssoule@pfclaw.com
                                           Email:       peaton@pfclaw.com

                                           Attorneys for Defendant
                                           Centurion of Vermont, LLC

7944929_2:11981-00310




                                             6
